Citation Nr: 1002256	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  02-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for concussion 
headaches with anxiety neurosis and posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In February 2005 and December 2007, the Board remanded this 
matter to the RO to afford due process and for other 
development. Following its completion of the Board's 
requested actions, the RO continued the denial of the 
Veteran's claim (as reflected in a October 2009 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
remand.

The Board observes that the characterization of the Veteran's 
service connection claim has changed during the pendency of 
this appeal, and is shown on the title page.  Initially, the 
Board notes that service connection was previously denied for 
PTSD in a February 2001 rating decision; however, given the 
Veteran's diagnosis of anxiety neurosis for which he is 
service connected, the Board has recharacterized the issue on 
appeal to include PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record). 

One of the issues before the Board is entitlement to an 
increased rating for headaches with anxiety neurosis and 
PTSD.  Despite two previous remands, this issue has not been 
properly addressed by the examiners, resulting in further 
delay of due process for the Veteran.  

The Veteran has provided a history of being abused as a 
child.  A VA psychiatric examination in August 2000 addressed 
the Veteran's current psychiatric symptomatology and 
diagnosed major depression and panic disorder.  That examiner 
concluded that the diagnosed disorders did not appear to be 
service-related.  He did not provide an opinion regarding the 
current level of the Veteran's service-connected anxiety 
neurosis.  An August 2000 VA neurology examiner diagnosed 
history of cerebral concussion with a post concussion 
cephalalgia, but the RO did not consider the possibility of 
evaluating the Veteran's concussion headaches with anxiety 
neurosis pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100, for migraines, or pursuant to 38 C.F.R. § 4.130, 
anxiety disorders.

The purpose of the Board's 2005 and December 2007 Remands 
were to reconcile the conflicting medical record and to 
provide an opinion regarding the impact of the Veteran's 
concussion headaches with anxiety neurosis on his ability to 
work.  In that vein, the Veteran was afforded a VA mental 
disorders examinations in February 2007 and August 2009.  The 
February 2007 psychiatrist concluded that the Veteran's only 
Axis I "diagnosis of post traumatic stress disorder (PTSD) 
based on his experiences in Vietnam."  The Board observes 
that a private medical record from August 2002 suggests that 
the Veteran had PTSD from childhood as well as the military.  
The August 2009 VA examiner diagnosed PTSD and mood disorder 
due to medical conditions with mixed features of depression 
and anxiety, but did not specify what "medical conditions" 
the diagnosis was related to. 

Although the February 2007 and August 2009 examiners 
indicated that they had reviewed the record prior to 
formulating their opinions, the reviews overlooked that 
rather significant point and additionally failed to address 
the Veteran's service-connected disabilities.

The examiner also neglected to opine as to the impact of 
solely the Veteran's concussion headaches with anxiety 
neurosis and PTSD on his ability to work.  The failure to 
comply with the Board's directives in this matter and ensure 
that the VA examiner answered the medical questions posed by 
the earlier remand constitute violations of the appellant's 
due process rights, which requires another remand of this 
appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that further development and 
adjudication of the Veteran's claim for increase may provide 
evidence in support of his claim for TDIU.  The Board has 
therefore concluded that it would be inappropriate at this 
juncture to enter a final determination on that issue.  See 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the claims are inextricably 
intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers who treated the 
Veteran for concussion headaches with 
anxiety neurosis and PTSD since June 
2000.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be scheduled for 
VA psychiatric examination conducted by a 
psychiatrist to determine the severity of 
the Veteran's concussion headaches with 
anxiety neurosis and PTSD.  All indicated 
tests and studies are to be performed, 
and a comprehensive social, educational 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol found in VA's Disability 
Examination Worksheets for Neurological 
Disorders and for Mental Disorders 
Examinations.  

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from any 
psychiatric disorder related to the 
concussion headaches with anxiety 
neurosis and PTSD.

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
Veteran's service-connected concussion 
headaches with anxiety neurosis and PTSD.  
The examiner should provide an opinion 
regarding the impact of the Veteran's 
concussion headaches with anxiety 
neurosis and PTSD on his ability to work.

A complete rationale for all opinions 
expressed must be provided in the 
examination report.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, it should so be indicated.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


